Title: To Thomas Jefferson from John Page, 9 December 1780
From: Page, John
To: Jefferson, Thomas



My dear Jefferson
Rosewell Decr. the 9th. 1780.

Yours in which you desire a Copy of the List of Tithe’s, and of my Journal of the Weather, came through such a circuitous Chanel that it was long after the Date of it before it reached me. As to the List I gave it in to the Society without taking a Copy of it, and suppose it is now in the Hands of the Secretary. My Meteorological  Journal I took back, as I did all the Papers of my own Compositions which I had given in, finding that no one had any Inclination to attend to them. The Journal was in a mutilated State when I found it among the Society’s Papers. If ever I have Leasure I will collect from it what may be worth your Acceptance. The Journals I have kept during the War are not much [to] be relied on, as I have not been able to pay that [atten]tion to many Circumstances of the Winds and Weather which [are required?] of [an ac]curate and faithful Journalist. As to the Ombrometrical [observa]tions I have relied altogether, since the Commencement of the War, on Mr. Jameson, whose Fidelity and Accuracy before the War I had experienced, and who I knew had continued his Observations from the Time I discontinued mine to the last Day we were together in Wmsburg. I therefore recommend it to you to apply to him for a Copy of his Journal. I shall be happy if you will make good your Threats, I mean of being very troublesome to me in this Way: but it gives me no small Uneasiness to find, from Reports and those confirmed by some Passages in one of Your Letters, that I am not likely to receive those agreable Tasks from you unless your Country loses the Benefit of your Services in the Office you now hold. I know your Love of Study and Retirement must strongly solicit you to leave the Hurry, Bustle, and Nonsense your station daily exposes you to. I know too the many Mortifications you must meet with, but 18 Months will s[oon] pass away. Deny yourself your darling Pleasures for th[at] Space of Time, and despise not only now, but forever, the Impertinence of the silly World. All who know y[ou] know how eminently qualified you are to fill the s[tation?] you hold, and that Circumstances may happen within the Compass of the Time above alluded to, which may requ[ire] the Exertions of greater Abilities than can be fou[nd in] any other Person within this State. I know not who besides yourself, and R. H. L.—and he I suppose is too unpopular to be thought of—we have, can possibly with tole[rable] Reputation to the State manage the important […] which may occur. This I can tell you with [candor?] is the Opinion of others as well as of myself. As [for me,] if my Abilities were ever so well suited to that arduo[us …] the Duty I owe my large Family and the Situation of m[y] Affairs would forbid my undertaking it, especially as I [every?] Day find I can be of more service even to the publ[ic] whilst at Home than any where else. Let me D[ear] Jefferson conjure you not to think of resigning. Go on serve out the Time allowed by the Constituti[on.] Present our  Compts. and best Wishes to Mrs. Jefferson and believe me to be with Sincerity your Friend and most obedt.

John Page

